Citation Nr: 0728938	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 19, 2002 
for the award of service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to June 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an earlier 
effective date for the grant of service connection for 
depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  

In a written Informal Hearing Presentation dated in August 
2007, the veteran's national service representative indicated 
that the veteran's local representative had raised the issued 
of clear and unmistakable error (CUE) with the RO's rating 
decision of January 1956.  The 1956 rating decision had 
denied service connection for a nervous condition.  The 
veteran did not appeal that decision and it became final.  
This issue is inextricably intertwined with the issue on 
appeal (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a veteran's 
claim for the second issue, Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)).

In reviewing the claims file, the Board observes that the 
veteran was not given any VCAA notice concerning his claim 
for entitlement to an effective date earlier than for his 
service-connected disability of depression - prior to the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, a remand of the case is necessary in order to 
provide the AMC/RO the opportunity to afford the veteran 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish an effective date earlier than 
August 19, 2002 for the service-connected 
depression, (including pertinent language 
from 38 U.S.C.A. § 5110(b)(2) and/or 38 
C.F.R. § 3.400(o)(2)); and to establish a 
disability rating and effective date as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The AMC/RO is to adjudicate the issue 
of whether there was clear and 
unmistakable error in the January 1956 
rating action of the RO.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
requested development has been completed.  
After undertaking any further development 
deemed essential in addition to that 
specified above, the claim of entitlement 
to service connection for an earlier 
effective date for depression must be 
readjudicated.  If the benefits sought on 
appeal remain denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his attorney.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



